Citation Nr: 1211624	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected lumbosacral strain.

3.  Entitlement to service connection for a right leg disorder, to include as secondary to service-connected lumbosacral strain.

4.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected lumbosacral strain.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbosacral strain.

6.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbosacral strain.

7.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected lumbosacral strain.

8.   Entitlement to service connection for a left hip disorder, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1995 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.

This matter was previously before the Board in March 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

In a statement dated in April 2010, the Veteran raised the issue of service connection for depression.  As this matter is not currently before the Board, it is referred to the RO for development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

As noted above, the Veteran submitted additional medical and lay evidence in May 2011.  The newly submitted evidence includes a statement from the Veteran indicating that there was a miscommunication between him and the April 2010 examiner who conducted an examination for opinion as to the etiology of the Veteran's claimed disabilities.   He indicated that while the examiner noted in the examination report that the Veteran reported that his bilateral lower extremity disabilities had their onset suddenly in 2003, this was not the case.  Rather, he alleges that his disabilities began in service in 1997.  Furthermore, the newly submitted evidence also includes statements from the Veteran's platoon sergeant and another fellow service member reflecting their observations that that the Veteran frequently went to sick call for medical attention for complains of leg pain, and that they observed an injury to the Veteran in service which led to complications in his shoulders, backs, and legs.  

The Board's review of the April 2010 VA examination report reflects that the examiner did note that the claimed disabilities had their onset in 2003, after the Veteran's discharge from service.  This date of alleged onset was part of the rationale given for the opinion that the claimed lower extremity disabilities were less likely than not related to service.  

Given that the April 2010 VA examiner relied upon a statement which the Veteran claims is inaccurate in formulating her opinion, and the submission of new evidence suggesting an earlier onset for the claimed disabilities, the medical opinion evidence currently of record is inadequate, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Veteran should be scheduled for another VA examination for an opinion as to the etiology of his claimed bilateral lower extremity disabilities, to include whether such disabilities had their onset in service or are otherwise related to service or service-connected lumbosacral strain.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall request that the Veteran provide the names, addresses, and approximate dates of treatment of all VA and non-VA health provides who have provided treatment for his claimed disabilities.  When the requested information and any necessary authorizations have been received, the RO/AMC shall request legible copies of all pertinent clinical records that have not been previously obtained.  All records shall be associated with the claims file.

2.  The RO/AMC shall then schedule the Veteran for a VA examination to determine whether he has separate disabilities of the ankles, legs, knees, or hips, and whether such are etiologically related to his period of active service.  The claims file and a copy of this Remand must be made available to the examiner for review in conjunction with the examination, and the examiner shall acknowledge such review in the examination report.  The examiner must review any existing medical records on file.

Based on the examination and medical records, the examiner is directed to provide opinion as to whether it is at least as likely as not that the Veteran has chronic disabilities of the ankles, legs, knees, or hips that are related to his period of active duty service.

The examiner shall also provide opinion as to whether it is at least as likely as not that the Veteran has chronic disabilities of the ankles, legs, knees, or hips that were either (a) caused by or (b) aggravated by (permanently worsened) a service-connected disability (lumbosacral strain with limitation of motion, muscular strain of the right shoulder, and radiculopathy of the left lower extremity).

In rendering the requested opinions, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology since service, as well as the Veteran's platoon sergeant's and fellow service-member's statements discussing the Veteran's in-service injuries.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.
4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



